DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Johnny Ma, Reg. No. 59,976 on August 6, 2021.

The application has been amended as follows: replaced claims 1 to 14 and the abstract with the amended claims and corrected abstract provided by the attorney of record (see attached).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 to 14 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.



Information Disclosure Statement
The references listed in the information disclosure statement submitted on 7-9-2020 have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 1 to 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of limitations not found in the prior art made of record.  For instance, the prior art made of record teaches numerous methodologies for encoding input bits according to a parity check matrix and performing group interleaving on the encoded bits.  Kim et al. (USPAP 2016/0233892) one such example of the prior art made of record teaches a transmitting apparatus that includes a low density parity check code (LDPC) encoder that encodes a group of encoded bits and an interleaver for interleaving the group of encoded bits.  
However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a transmission method and a reception device comprising the steps of: “in the group-wise interleaving, an (i+1)th bit group from a head of the LDPC code is set as a bit group, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al.   	(USP 10,305,632) discloses a transmitting apparatus and receiving apparatus comprising comprising a group interleaver for interleaving data encoded based on low density parity check (LDPC) algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112